PER CURIAM
We affirm the defendant’s sentence on the authority of Hersey v. State, 831 So.2d 679 (Fla. 5th DCA 2002). Accord Green v. State, 832 So.2d 199 (Fla. 4th DCA 2002). We certify conflict with Green v. State, 839 So.2d 748 (Fla. 2d DCA 2003), review granted, Franklin v. State, Nos. SC03-413, SC03-532, 854 So.2d 659 (Fla. Sept. 19, 2003) (consolidating the appeals in Green and State v. Franklin, 836 So.2d 1112 (Fla. 3d DCA 2003), to review interdistrict conflict).
AFFIRMED; CONFLICT CERTIFIED.
THOMPSON and MONACO, JJ., concur.
SAWAYA, C.J., concurs and concurs specially, with opinion.